DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
It is noted that the IDS filed 3/2/2020 contains an extremely large number of references for consideration by the Examiner. If the applicant and/or applicant's representative are aware of any particular reference or portion of a reference in the list which the examiner should take pay particular attention to it is requested that it be specifically pointed out in response to this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 23-26, 28 and 32-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. (U.S Pub. No. 20060191548) in view of Hurst (U.S Patent No. 3318748).
Regarding claim 19, Strickland discloses a process for preparing a tobacco product adapted for oral consumption, comprising receiving a tobacco composition; receiving at least one edible film (Strickland discloses the film can be placed in the mouth of a user meeting the intended use of “edible); applying the at least one edible film to the tobacco composition; and compressing (since Strickland discloses the layers may be laminated together, it would have been obvious that the layers are being compressed) the edible film and tobacco composition 
Strickland discloses the edible film is aerated but does not expressly disclose edible film is fibrillated or perforated prior to or after compressing the edible film and tobacco composition.  Hurt discloses, in a laminate structure, the webs can be perforated or fibrillated to increase inter-layer (friction bond) adhesion of the multi-layer laminate structure (column 6, lines 16-20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perforate the edible films of Strickland to increase inter-layer adhesion of the multi-layer laminate structure as taught by Hurst.
Regarding claim 20, Strickland discloses the tobacco composition can be particulate [0098].
Regarding claim 21, Strickland discloses the tobacco composition is received as a layer of tobacco [0056] corresponding to the claimed compressed tobacco sheet.  
Regarding claim 23, Strickland discloses the process further comprising the step of heating the edible film prior to compressing the edible film and tobacco composition [0279].  
Regarding claim 24, in addition to features discussed above for claim 1, Strickland also discloses the tobacco can be in a form of an extract of tobacco [0014].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the composition comprising a tobacco extract carried by a solid substrate.
Regarding claim 25, Strickland discloses the composition is received as an extruded or cast material [0020].  
Regarding claim 26, Strickland discloses the tobacco composition is received as a layer of tobacco [0056] corresponding to the claimed compressed tobacco sheet.  
Regarding claim 28, Strickland intends to deliver tobacco to a user and discloses embodiment wherein the individual layers can be aerated to provide desirable physical properties [0036]. Therefore, it would have been obvious to one of ordinary skill in the art that 
Regarding claim 32, Strickland discloses the process comprising heating the edible film prior to compressing the edible film and composition [0257].  
Regarding claims 33-34, Strickland discloses the edible film-forming polymer is hydroxypropylmethylcellulose [0028] and [0268].  
Regarding claims 35-36, since Strickland discloses the composition comprises extract of tobacco [0014]; it would have been obvious to one of ordinary skill in the art at the time the invention was made that the tobacco extract comprises an aqueous tobacco extract on a substrate of grains/cellulosic materials.  
Regarding claim 37, Strickland discloses the composition further flavorants (Abstract).
Regarding claim 38, Strickland discloses the composition comprises at least one additive from an herbal source [0004].  
Regarding claim 39, Strickland discloses any of the compositions can be encapsulated with a film [0256]; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the edible film encapsulates all surfaces of the composition such that the edible film forms the entire outer surface of the product.  
Regarding claim 40, Strickland discloses the composition have mutil-layers edible film [0056] comprise edible film forming polymer adapted for oral ingestion [0040] and any of the compositions can be encapsulated with a film [0256].  These disclosure is corresponding to the claimed the edible film layer and the second edible film layer each comprise an edible film-forming polymer adapted for oral ingestion; and positioning each of the edible film layer and the second edible film layer overlying an opposing surface of the composition and adjacent to the composition such that the composition is substantially encapsulated by the edible film layer and the second edible film layer.  4 of 6 WBD (US) 49076307v1Appl. No.: 16/806,782 Filed: March 2, 2020 Amdt. Dated April 29, 2020

Regarding claim 42, Strickland discloses the edible film comprises whey protein [0028] corresponding to the claimed a denatured protein having cysteine and/or cystine residues.  
Regarding claim 43, Strickland discloses the process further comprising subdividing the multi-layer tobacco product into individual product units [0041].
Regarding claim 44, Strickland discloses the edible film comprises fruit puree in preferred embodiement [0118].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation on the weight of fruit puree (result effective variable) to arrive to the claimed range for a desire taste.
Claims 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. (U.S Pub. No. 20060191548) in view of Hurst (U.S Patent No. 3318748) and further in view of Dias (U.S Patent No. 5405561).
Regarding claim 29, Strickland does not expressly disclose the use of fibrillating roller, Dais discloses fibrillating the film by advancing the film in a machine direction past a fibrillating roller comprising a plurality of pins configured to engage the film (see figs. 7 and 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fibrillating roller as taught by Dais to fibrillating the edible film of Strickland.
Regarding claim 30, Dias discloses the fibrillating roller can be coordinated with the linear speed of the film (column 9, lines 6-13), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to coordinate the angular speed of the fibrillating roller with the speed at which the edible film advances in the machine direction and arrive to the claimed range.
.  
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. The reference of Hurst was cited for teaching of the benefits of friction bonding of multi-layer.  Hurt discloses, in a laminate structure, the webs can be perforated or fibrillated to increase inter-layer (friction bond) adhesion of the multi-layer laminate structure (column 6, lines 16-20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perforate the edible films of Strickland to increase inter-layer adhesion of the multi-layer laminate structure as taught by Hurst
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747